Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-18 of M. Khandelwal et al., US 16/836,444 (Mar. 31, 2020) are pending and in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claim 19 under AIA  35 U.S.C. 103 as being unpatentable over M. Xiao et al., US 2007/0004931 (2007) (“Xiao”) is withdrawn in view of Applicant’s cancellation of this claim.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The closest prior art of record to instant claims 1-11 is H. Niederpruem et al., 311 Zeitschrift fuer Anorganische und Allgemeine Chemie, 270-280 (1961).  

Niederpruem discloses compound IV depicted below.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The above, compound differs from instant claim 1 in that claim 1 requires that “R3 and R4 are independently chosen from hydrogen or C1-C4 alkyl, or are taken together with the Si atom to which they are bound to form a C3-C5 silicon containing ring”.  However, in the above prior art compound each R3 and R4 is phenyl.  Niederpruem does not motivate one of ordinary skill in the art to select the above prior art compound and thereafter make the specific structural modification(s) of substituting the subject phenyl groups with hydrogen or C1-C4 alkyl, so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have useful properties. MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9; Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  Motivation to structurally modify the above compound is absent as neither the art of record nor Niederpruem provides a substantial utility for this compound.  MPEP § 2144.09(VI); citing In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984); see also, In re Albrecht, 514 F.2d 1389, 1396, 185 USPQ 585, 590 (CCPA 1975).  Regarding the lack of disclosed utility for the above compound see CAS Abstract and Indexed Compounds, H. Niederpruem et al., 311 Zeitschrift fuer Anorganische und Allgemeine Chemie, 270-280 (1961), under RL (role) (i.e., RL: PREP (Preparation)). This indicates that CAS has indexed this compound only for the discloser of its preparation.  

The closes prior art of record to instant claims 12-18 is considered to be Wannagat et al., 96 Monatshefte fuer Chemie, 1902-1908 (1965) (“Wannagat”), which was cited and discussed in the previous Office action.  Wannagat discloses the following two compounds.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Wannagat at page 1906; see also, CAS Abstract and Indexed Compounds, U. Wannagat, 96 Monatshefte fuer Chemie, 1902-1908 (1965).  The foregoing compounds fall within the instantly claimed genera when y = 0, x = 0, and Q = -N(R1)(R2).  It is noted that Wannagat discloses compounds III and IV as intermediates with no disclosed utility.  As above with respect to the absence of a disclosed utility , see CAS Abstract and Indexed Compounds, U. Wannagat, 96 Monatshefte fuer Chemie, 1902-1908 (1965).   As such, one of ordinary skill in the art is not motivated with a reasonably likelihood of success to employ the above compounds in the instantly claimed method of forming a silicon containing film on the surface of a microelectronic device.  

The closes prior art of record to instant claims 8-11 is considered to be A. Jana et al., 28 Organometallics, 6574-6577 (2009) (“Jana”).  While Jana discloses hydrazines comprising a cyclic silicon ring (see compounds 2 and 3, page 6575, Scheme 1), these compounds are too structurally divergent from the instantly claimed compounds to motivate one of ordinary skill in the art to structurally modify so as to obtain a claimed compound and, furthermore, Jana does not disclose a substantially utility for compounds 2 or 3.  


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622